Citation Nr: 0419006	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  96-46 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected 
infectious hepatitis with psychophysiological 
gastrointestinal reaction.

2.  Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis, with psychophysiological 
gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1950 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for depressive disorder, and continued a 
noncompensatory rating for residuals of infectious hepatitis.

Appellant testified at a videoconference before the 
undersigned Veterans Law Judge in January 2004.  A transcript 
of that testimony is associated with the file.

The appeal regarding the issue of increased rating was 
remanded by the Board for further development in May 1999.  
That development has been accomplished, and both claims are 
before the Board for adjudication.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with major 
depressive disorder.

2.  There is no competent medical evidence that appellant's 
depressive disorder is incidental to the military service or 
to any service-connected disability.  There is no evidence 
that the depressive disorder is permanently made worse by any 
service connected pathology.

3.  Appellant has a service-connected disability for 
residuals of infectious hepatitis, to include a secondary 
condition of psychophysiological gastrointestinal disorder.  
Both disabilities are currently rated as noncompensable.

4.  Appellant's infectious hepatitis, to include 
psychophysiological gastrointestinal disorder, is currently 
not manifested by intermittent fatigue, malaise, and 
anorexia, or by incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve month period.


CONCLUSIONS OF LAW

1.  Depressive disorder was not incurred in or aggravated by 
military service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995). 

2.  Schedular criteria for a compensable rating for 
infectious hepatitis with psychophysiological 
gastrointestinal reaction have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent decision in 
the case Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).  In this case it was essentially held that 
the notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the claim had been filed, and initial adjudication had 
taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible.  
The Court decision did not contain a specific remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decisions under appeal were made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant requested an increased rating 
for hepatitis in February 1996; the request was denied by 
rating decision in June 1996, and RO issued a Statement of 
the Case (SOC) in October 1996 in regard to this issue.  
Appellant submitted a claim for service connection for 
depressive disorder in October 1996.  RO issued a rating 
decision denying service connection in July 2000, and also 
issued a Supplemental Statement of the Claim (SSOC) 
addressing both issues.  RO issued another SSOC in regard to 
hepatitis in October 2000.  RO sent appellant a VCAA duty-to-
assist letter in August 2002.  RO readjudicated the 
depression claim de novo under the VCAA in September 2002, 
and issued another SOC in regard to depression in October 
2003.  These rating decisions, SOCs, and SSOCs listed the 
evidence on file that had been considered in formulation of 
the decisions, as did the VCAA duty-to-assist letter.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well a claim for increased 
disability rating. The Board is aware of no additional 
outstanding evidence that would be relevant to either issue, 
and therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and the treatment records from several VA medical centers.  
Appellant stated that the Philadelphia school system might 
have relevant medical records, and RO pursued such records 
diligently until the school system responded in writing in 
July 1997 that is has no such records.  Appellant was 
afforded numerous VA medical examinations in specific 
response to his request for increased (compensable) rating 
for hepatitis and his claim for service connection for 
depressive disorder.  Finally, appellant was afforded a video 
hearing before the Board in January 2004 in which to present 
evidence and arguments in support of his claim.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
induction physical shows no indication of gastric or 
psychological problems.  Appellant developed epigastric pain 
with nausea in October 1953 and hepatitis infection in 
February 1954.  Diagnoses in April 1954 were infectious 
hepatitis, healed, and duodenal ulcer.  An undated Report of 
Medical Examination shows history of infectious hepatitis and 
duodenal ulcer, although "duodenal ulcer" is lined out by 
an unidentified hand.  There is no dated separation physical 
examination on file.

Appellant was treated for stomach pain, constipation, and 
nausea by a VA Hospital (VAH) in December 1958 through 
January 1959.  The initial diagnosis was cholecystitis or 
cholelithiasis; the discharge diagnosis was 
psychophysiological gastrointestinal (GI) reaction.  
 
A memo by Dr. J.M.L. dated March 1962 attested that he had 
treated appellant for chronic cholecystitis on eleven 
occasions in 1961.  A memo from Dr. F.H.B. asserted that he 
was currently treating appellant for a gastric ulcer.

Appellant underwent a VA medical examination in September 
1962 that recorded appellant's complaints of nausea and gas, 
but found nothing abnormal in the upper gastrointestinal 
tract.  Appellant was thereupon examined by a VA 
neuropsychiatrist in September 1962 and diagnosed as having 
psychophysiological GI reaction.  Appellant was granted 
secondary service connection for the psychophysiological GI 
reaction, but at a noncompensable rate.

Appellant underwent a VA medical examination in April 1975, 
which found no communicable or contagious diseases present.  
A subsequent VA medical examination in September 1975 found 
the liver profile to be in the normal range.  

Treatment records from a VA Medical Center (VAMC) are on file 
for the period June 1995 through March 1996.  Appellant 
complained of abdominal pain in September 1995, although with 
no gastric symptoms; the discharge diagnosis was hypertension 
and intercostal muscle strain.  There is no evidence of 
hepatitis-associated symptoms or psychosis.

Appellant submitted the instant request for increased 
(compensable) rating for hepatitis in February 1996.  
Appellant underwent a VA medical examination in June 1996, 
which found a remote history of hepatitis with no residuals, 
liver functions all within normal limits, and no evidence of 
a psychophysiological GI reaction.  Increased (compensable) 
rating was denied in June 1996; appellant submitted a timely 
Notice of Disagreement (NOD) in July 1996. 

Appellant submitted a VA-9 in regard to the hepatitis rating 
in October 1996, and in that VA-9 appellant asserted that he 
had depression as a consequence of hepatitis.  RO thereupon 
began adjudication of the issue service connection for 
depressive disorder, secondary to hepatitis.  

Appellant underwent an echogram of the abdomen and upper 
right quadrant at Richmond VAMC in November 1996, due to 
intermittent nausea and right upper quadrant pain.  The 
gallbladder was distended but within normal limits and 
without evidence of stones.  There was no evidence of 
hydronephrosis or kidney stones.  Images through the liver 
showed that ducts were within normal limits.

Appellant had a barium swallow GI study in February 1997 at a 
VAMC.  The impression was moderate gastroesophogeal reflux up 
to the mid esophagus, without hiatal hernia or distal 
esophageal stricture.  

Appellant underwent a VA psychiatric examination in March 
1997.  The examiner noted that appellant's psychiatric 
history apparently began in 1983 or 1984, when appellant 
reportedly became depressed over career "burn-out" in the 
education field.  The examiner noted that appellant's medical 
history includes chronic and active hepatitis-B contracted 
while in service.  The examiner diagnosed recurrent major 
depression without psychotic features, but did not express an 
opinion in regard to a cause for the condition.

The claim for increased rating for hepatitis was reviewed by 
the Board, which remanded the claim back to RO for additional 
development in May 1999.  Specifically, RO was instructed to 
pursue any additional evidence subsequent to 1997 not already 
on the record, and to afford appellant a new and 
comprehensive VA medical examination.  

Appellant submitted evidence consisting of an article 
"Hepatitis - Are You at Risk?" from "The Laborer" magazine 
(September/October 1999).  The article states that hepatitis 
can cause liver cells to die and be replaced by scar tissue, 
called cirrhosis.  If left untreated, hepatitis-B (HBV) 
greatly increases the risk of developing cirrhosis of the 
liver and liver cancer.  Between 90% to 95% of adults who 
develop HBV recover within six months, while the remaining 5% 
to 10% develop chronic hepatitis or become carriers.  Severe 
manifestations of HBV, including cirrhosis of the liver and 
liver cancer, usually occur decades after exposure.

VA medical records are on file from a VAMC for the period 
September 1998 through April 2000.  Appellant complained of 
postprandial vomiting, beginning in October 1999; treatment 
continued through April 2000.  Appellant stated that vomiting 
did not occur daily, and occurred mainly with solid foods.  
The condition was treated with medications.  
  
Appellant underwent a VA psychiatric examination in November 
1999.  The examiner did not have the C-file available.  
Appellant stated that he was treated for depression in 1979 
while he was employed as a teacher; he was not treated 
between 1979 and 1996.  The examiner noted appellant's 
medical history, family history, military history, and social 
history, as stated by appellant and/or as shown on documents 
that appellant provided.  The examiner noted appellant's 
psychiatric symptoms in detail.  The examiner's impression 
was that there is no relationship that he could determine 
between appellant's depression on the one hand, and 
appellant's GI problems or hepatitis on the other.        
 
Appellant underwent a VA medical examination in September 
2000.  The examiner reviewed the C-file.  The examiner noted 
appellant's medical history, including current complaint of 
vomiting approximately three times per week after eating, but 
no nausea or dysphagia.  The examiner's impression was (1) 
history of hepatitis almost 50 years previously, without 
clinically overt evidence of current chronic liver disease; 
(2) history of esophageal reflux, with moderate to severe 
symptoms; and, (3) unexplained thrombocytopenia, which could 
be a marker for portal hypertension.  In his discussion, the 
medical examiner stated that examination would not be 
complete without results of albumin and prothrombin tests and 
a liver and spleen scan.  Other labs were normal.  Hepatitis 
C was negative, and hepatitis B antibody was positive.  Liver 
spleen scan showed good liver uptake, and no colloid shift to 
spleen or bone marrow.  The conclusion was no evidence of 
chronic liver disease.

VA medical records are on file for the period June 2001 
through October 2002.  Appellant was for treated for 
postprandial vomiting with various prescription medications 
in June 2001 and October 2001.   

Appellant submitted a formal appeal in September 2002, in 
which he articulated several arguments in regard to both 
claims.  In regard to depression, appellant stated that 
service records would bear out that he was depressed, which 
led to him being absent without leave (AWOL), and that 
appellant was depressed by the racism that he encountered in 
the Army.  In regard to hepatitis, appellant stated that his 
problems digesting food could be due to hepatitis, and that 
hepatitis has caused scarring of the liver.  Finally, 
appellant challenged the findings of the November 1999 VA 
psychiatric examination and demanded another examination at 
government expense.

Appellant underwent a VA psychiatric examination in January 
2003.  The examiner did not have the C-file.  The examiner 
noted appellant's medical and psychosocial history as related 
by appellant.  Appellant stated that he contracted hepatitis-
C in 1953, and that his first depressive episode occurred 
after being diagnosed with hepatitis-C, since he realized 
that such a diagnosis would prevent him from playing sports 
and obtaining a college scholarship.  Appellant related that 
his digestive problems also began at this point, and that his 
depression was exacerbated by an allergic reaction that 
appellant had to a dye injection during hepatitis testing.  
Appellant related a significant depressive episode in 1982 
when he was unable to work.  The examiner noted depressive 
symptoms such as constant sadness, low energy, variable 
appetite, excessive sleeping, loss of interest in previously 
enjoyed activities, and lack of focus.  Appellant's 
appearance was appropriate and his speech was logical and 
coherent.  

The examiner's diagnosis was major depressive disorder, with 
an underlying dystymic disorder that has been exacerbated by 
at least four major depressive episodes in appellant's 
lifetime.  The relationship of the depression to appellant's 
military service was unclear, since appellant acknowledged 
having depressive symptoms prior to service, but appellant 
informed the examiner that he believed the diagnosis of 
hepatitis C was a major exacerbating event.

In a subsequent note dated October 2003, the psychiatric 
examiner stated that he had informed appellant at the time 
that appellant does not have active hepatitis and should not 
be worried about cirrhosis and liver cancer.  The examiner 
also stated that the aggravation of appellant's depression by 
the hepatitis diagnosis was acute and transitory, not 
chronic.

Appellant also underwent a VA digestive and liver examination 
in January 2003.  The examiner noted appellant's medical 
history.  Appellant related that his postprandial vomiting 
currently occurs 3 to 4 times per week and does not 
distinguish between solid and liquid food, and appellant 
considers medication to be ineffective.  On physical 
examination, appellant displayed no signs of liver disease. 
Laboratory results were positive for hepatitis B antibodies, 
and negative for hepatitis B antigens and hepatitis C 
antibodies.  The examiner's diagnosis was: (1) history of 
hepatitis, probably hepatitis A or B, in the military, which 
has since resolved; appellant's hepatitis is unlikely to be 
hepatitis C based on the absence of risk factors and upon the 
serology; (2) unspecified and undiagnosed postprandial 
vomiting, possibly due to diabetic gastroparesis.  
 
Appellant submitted a psychiatric evaluation prepared by 
C.R.F., a clinical social worker and psychotherapist, dated 
January 2004.  C.R.F. noted that appellant stated his 
depression began when he was diagnosed with hepatitis B.  
Assessment was recurrent, major depressive disorder.  C.R.F. 
noted that appellant reported major depressive episodes 
following his diagnosis with hepatitis B, and stated that it 
is probable that the stressors of managing his diagnosis have 
contributed to his depressive symptoms.

Appellant testified in a videoconference in January 2004.  
Appellant receives VA checkups for his hepatitis once every 
two to three months (T4).  Appellant stated that one symptom 
of his hepatitis is that he gets gas when he eats gas-
producing foods like cabbage and turnips, and has to avoid 
shellfish; sometimes he regurgitates after he eats (T5).  
Also, any type of food is liable to give appellant heartburn 
(T6).  Appellant also has fatigue, and has an ache in his 
right side daily on awakening (T6).  Appellant has occasional 
nausea, which has been treated by medication (T7).  Appellant 
estimates that he vomits two to three times per week (T8).  
He estimates that he has right side pain every two weeks, and 
sometimes twice per week, and sometimes the pain persists for 
a whole week (T8).  Appellant stated that his military job 
was to be an athlete, but that he has been unable to 
participate in sports since he contracted hepatitis because 
his doctors have told him not to become too tired (T9-10).  
Appellant is sometimes pain-free for a week or more, but is 
always tired (T10).  Appellant has to simply live with the 
vomiting and nausea, since no medications have provided 
complete relief (T10).  Appellant is sometimes constipated 
(T11).  Appellant sometimes has no appetite (T12).   
Appellant's hepatitis is primarily manifested by GI 
complaints (T20).  Appellant's nausea does not appear to be 
connected to physical fatigue (T20).  Loss of appetite occurs 
every few weeks (T20).  Appellant has not been diagnosed with 
anemia (T20).  Rainy weather appears to bring on appellant's 
symptoms (T21).

In regard to the claimed depression, appellant testified that 
he was first diagnosed with a psychiatric condition at the VA 
hospital in the 1950's, while being treated for hepatitis; he 
does not know what the initial psychiatric diagnosis was 
(T13).  Appellant was first diagnosed with depression in the 
1960's (T17).  Appellant sought psychiatric treatment from a 
private doctor in Philadelphia because he was worried about 
the effect on his job (T15).  A doctor informed appellant 
that his psychiatric condition is related to the hepatitis, 
but appellant was not able to identify that doctor (T16).  
Appellant has also been diagnosed with diabetes and deep pain 
thrombosis (T17).  Appellant is currently unemployed, because 
nobody wants to hire a person appellant's age (T17).  
Appellant did not leave his last job because of his 
disability, but rather because his contract expired and was 
not renewed (T18).  Appellant believes that he should be 
service-connected for depression because his service-
connected hepatitis caused his world to fall apart (T18).  
Appellant chooses not to take antidepressant medication, but 
sometimes attends therapy (T19).        

III.  Analysis

Issue: Service connection for depression

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Service connection can be 
granted for a nonservice-connected disability that is 
aggravated by (not necessarily caused by) a service-connected 
disability, but in such a case the evaluation assigned is 
based on the degree of disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA and private psychiatric 
examinations show that appellant has major depressive 
disorder.  The Board accordingly finds that the first step of 
the Wallin analysis (evidence of a current disability) has 
been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, VA rating decisions record a service-connected 
disability for infectious hepatitis with psychophysiological 
gastrointestinal reaction.  The Board accordingly finds that 
the second step of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  The VA psychiatric examiner in 
March 1997 diagnosed major depression, but did not express an 
opinion in regard to a cause for the condition.  The VA 
psychiatric examiner in November 1999 stated that he could 
not determine a relationship between appellant's depression 
on the one hand, and appellant's gastrointestinal problems or 
hepatitis on the other.  The VA psychiatric examiner in 
January 2003 stated that appellant's depressive disorder had 
been exacerbated by at least four major episodes, of which 
the diagnosis of hepatitis was one; however, he stated that 
the aggravation was acute and transitory.  Finally, the 
opinion by social worker C.R.F. in January 2004 states that 
appellant's diagnosis of hepatitis probably contributed to 
his depressive symptoms; however, the VA psychiatric examiner 
in January 2003 had already opined that such aggravation was 
acute and transitory in nature.

Based on careful review of the medical evidence, the Board 
finds that the third step of the Wallin analysis (medical 
evidence of nexus between the service-connected disability 
and the claimed disability) has not been satisfied.  The 
medical evidence shows that appellant's depression is due to 
a number of factors, of which his diagnosed hepatitis is only 
one.  Further, the medical evidence shows that the effect of 
the diagnosis was acute and transitory, so there is no basis 
for grant of secondary service connection based on 
aggravation.  

Appellant has also articulated a theory of direct service 
connection for depression, in that he stated in his formal 
appeal of September 2002 that he became depressed due to 
racism encountered in the military, and that service records 
would show that he went AWOL due to his depression.  However, 
service records do not in fact show any evidence of 
depression during service.  Appellant has not cited military 
racism as a depressive factor in any other venue, including 
VA psychiatric examination, private psychiatric examination, 
or testimony before the Board.  The Board accordingly finds 
that there is no basis on which to award direct service 
causation for depression.

Appellant has testified that he believes his depression is 
due to the life-altering effect of his hepatitis, which he 
believes has caused him to forego athletic and academic 
opportunities that he would otherwise have had.   As a 
layperson, appellant is not considered to be capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 10 Vet. App. 183, 186 
(1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

Appellant testified during his hearing that a doctor at one 
point told him that his depression was caused by his 
hepatitis.  However, appellant cannot identify the doctor, 
and there is no documented medical opinion making such an 
opinion.  Hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard 
v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board 
has found no evidence of an etiological connection between 
the appellant's depression and his military service or his 
service-connected disability, and actual evidence against 
such a connection as detailed above.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Issue: Increased (compensable) rating for hepatitis with 
psychophysiological gastrointestinal reaction

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected hepatitis has 
been rated under Diagnostic Code 7345 (chronic liver disease, 
without cirrhosis).  The definition for this diagnostic code 
specifically includes hepatitis B and chronic active 
hepatitis.  38 C.F.R. § 4.114, Diagnostic Code 735 (2003).  
Since appellant's service-connected disability is for chronic 
infectious hepatitis, and since appellant's hepatitis has 
been specifically diagnosed as hepatitis B, the Board finds 
that appellant's disability fits squarely into Diagnostic 
Code 7345 and no other diagnostic code would be a more 
appropriate alternative.

Under Diagnostic Code 7345, the criteria for noncompensable 
rating (appellant's current rating) are: nonsymptomatic.

Under Diagnostic Code 7345, the criteria for a 10 percent 
disability rating (the next higher rating) are: intermittent 
fatigue, malaise, and anorexia; or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve month period.

Under Diagnostic Code 7345, the criteria for a 20 percent 
disability rating are: daily fatigue, malaise, and anorexia 
(without weight loss and hepatomegaly) requiring dietary 
restriction or continuous medication; or, incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks but less 
than four weeks during the past twelve month period.

Under Diagnostic Code 7345, the criteria for a 40 percent 
disability rating are: daily fatigue, malaise, or anorexia, 
with minor weight loss and hepatomegaly; or, incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks but less 
than six weeks during the past twelve month period.

Under Diagnostic Code 7345, the criteria for a 60 percent 
disability rating are: daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past twelve 
month period, but not occurring constantly.

Under Diagnostic Code 7345, the criteria for a 100 percent 
disability rating are: near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).

Applying appellant's current symptoms, as shown by the 
evidence, to the criteria above, the Board finds that 
appellant's condition is not compensable.  The criteria for 
rating at 10 percent or higher require fatigue, malaise, and 
anorexia (emphasis added); the record shows appellant has 
complained of fatigue and malaise, but there is no mention of 
anorexia.  Alternatively, the criteria require incapacitating 
episodes of fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain having a total 
duration of at least one week during the past twelve month 
period (emphasis added).  Here, the evidence shows that 
appellant has complained of fatigue on a continuous basis, 
upper right quadrant pain on a daily basis, and vomiting and 
nausea on an intermittent basis, but the record does not show 
that these symptoms rose to a level of being incapacitating 
for at least one week during the previous twelve-month 
period.  

The Board notes that appellant submitted a magazine article 
about the long-term effects of hepatitis in support of his 
claim.  The article is not probative in this case.  First, 
the article is a general information piece that is not 
related specifically to the appellant.  Second, the article 
in fact points out that the vast majority of persons 
diagnosed with hepatitis B recover; those who do not recover 
develop cirrhosis or liver cancer, and VA medical 
examinations have consistently found appellant to be free of 
liver disorders such as cirrhosis or liver cancer.

The Board also notes that appellant's formal appeal asserts 
that appellant's current digestive disorder "could be" due 
to hepatitis, and that hepatitis has caused scarring of the 
liver.  In regard to the digestive disorder, it is already 
service-connected, but does not meet the schedular criteria 
for compensation.  In regard to the alleged scarring of the 
liver, there is medical evidence that appellant does not have 
cirrhosis (scarring) of the liver or any other liver 
abnormality associated with active hepatitis.  Finally there 
are no psychiatric symptoms reported that would warrant a 
compensable rating.  See 38 C.F.R. § 4.127 Codes 9400 et seq.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
indication of record that extraschedular evaluation is 
appropriate in this case, since appellant's testimony does 
not establish that his disability causes a "marked" 
interference with his employment, or that he has undergone 
frequent periods of hospitalization.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those supporting the current 
(noncompensable) rating.  For this reason, the evidence 
preponderates against the claim and the benefit-of-the-doubt 
doctrine does not apply.


ORDER

Service connection for depressive disorder is denied.  
Increased (compensable) rating for residuals of infectious 
hepatitis with psychophysiological gastrointestinal reaction 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



